OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:September 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. Form N-PX Proxy Voting Records Fund Name: Towle Deep Value Fund (TDVFX) Reporting period: 10/31/11 (inception date) - 6/30/12 Location(s):All locations Institution Account(s):Towle Deep Value Fund Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Elect Director David W. Devonshire Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Elect Director Victoria B. Jackson Bridges Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Elect Director James E. Marley Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Advisory Vote on Say on Pay Frequency Mgmt Yes One Year One Year One Year Meritor, Inc. MTOR 26-Jan-12 USA 59001K100 Annual 18-Nov-11 59001K100 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Declassify the Board of Directors Mgmt Yes For For For Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Elect Director David D. Harrison Mgmt Yes For For For Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Elect Director Steven J. Klinger Mgmt Yes For For For Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Elect Director Michael N. Hammes Mgmt Yes For For For Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Ratify Auditors Mgmt Yes For For For Navistar International Corporation NAV 21-Feb-12 USA 63934E108 Annual 13-Jan-12 63934E108 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Neil R. Bonke Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director John P. Goldsberry Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Joseph G. Licata, Jr. Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Jean Manas Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Mario M. Rosati Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director A. Eugene Sapp, Jr. Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Wayne Shortridge Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Jure Sola Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Elect Director Jackie M. Ward Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Ratify Auditors Mgmt Yes For For For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Amend Omnibus Stock Plan Mgmt Yes For Against For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against For Sanmina-SCI Corporation SANM 12-Mar-12 USA Annual 17-Feb-12 Advisory Vote on Say on Pay Frequency Mgmt Yes One Year One Year One Year Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director William J. Conaty Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director James A. Firestone Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Werner Geissler Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Peter S. Hellman Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Richard J. Kramer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director W. Alan McCollough Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Shirley D. Peterson Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Stephanie A. Streeter Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Thomas H. Weidemeyer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Elect Director Michael R. Wessel Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 17-Apr-12 USA Annual 22-Feb-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Samuel R. Allen Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Gary T. Dicamillo Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Jeff M. Fettig Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Kathleen J. Hempel Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Michael F. Johnston Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director William T. Kerr Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director John D. Liu Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Harish Manwani Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Miles L. Marsh Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director William D. Perez Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Michael A. Todman Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Elect Director Michael D. White Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Ratify Auditors Mgmt Yes For For For Whirlpool Corporation WHR 17-Apr-12 USA Annual 21-Feb-12 Death Benefits/Golden Coffins SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect DirectorO. Bruton Smith Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director B. Scott Smith Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director David B. Smith Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director William I. Belk Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director William R. Brooks Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director Victor H. Doolan Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director Robert Heller Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director Robert L. Rewey Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Elect Director David C. Vorhoff Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Approve Non-Employee Director Restricted Stock Plan Mgmt Yes For For For Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Approve Omnibus Stock Plan Mgmt Yes For Against Against Sonic Automotive, Inc. SAH 18-Apr-12 USA 83545G102 Annual 21-Feb-12 83545G102 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Meeting for Subordinate Voting and Multiple Voting Shareholders Mgmt No Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Dan DiMaggio Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director William A. Etherington Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Laurette Koellner Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Craig H. Muhlhauser Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Joseph M. Natale Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Eamon J. Ryan Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Gerald W. Schwartz Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Elect Director Michael Wilson Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Celestica Inc. CLS 24-Apr-12 Canada 15101Q108 Annual 09-Mar-12 15101Q108 Advisory Vote on Executive Compensation Approach Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Paul J. Liska Mgmt Yes For For For CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Jose O. Montemayor Mgmt Yes For For For CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Thomas F. Motamed Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Don M. Randel Mgmt Yes For For For CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Joseph Rosenberg Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Andrew H. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director James S. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Elect Director Marvin Zonis Mgmt Yes For For For CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against CNA Financial Corporation CNA 25-Apr-12 USA Annual 05-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Brian P. Anderson Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Reuben S. Donnelley Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Ann M. Drake Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Michael H. Goldberg Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Patrick J. Herbert, III Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Terrence J. Keating Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director James D. Kelly Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Pamela Forbes Lieberman Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director Gary A. Masse Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Elect Director John McCartney Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Approve Conversion of Securities Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Increase Authorized Common Stock Mgmt Yes For For For A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against A. M. Castle & Co. CAS 26-Apr-12 USA Annual 01-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Elect Director David D. Freudenthal Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Elect Director Patricia F. Godley Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Elect Director George C. Morris, III Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Elect Director Wesley M. Taylor Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Elect Director Peter I. Wold Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Ratify Auditors Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Arch Coal, Inc. ACI 26-Apr-12 USA Annual 01-Mar-12 Report on Appalachian Mining Environmental and Health Hazard Reduction Efforts SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Elect Director Catherine A. Allen Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Elect Director Robert L. Clarke Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Elect DirectorE. Douglas Hodo Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Elect Director Laurie C. Moore Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Elect Director W. Arthur Porter Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Stewart Information Services Corporation STC 27-Apr-12 USA Annual 01-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director Warren F. Bryant Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director Joseph M. DePinto Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director Rakesh Gangwal Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director V. James Marino Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director William J. Montgoris Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director Francesca Ruiz de Luzuriaga Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director Ravichandra K. Saligram Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Elect Director David M. Szymanski Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Ratify Auditors Mgmt Yes For For For OfficeMax Incorporated OMX 30-Apr-12 USA 67622P101 Annual 05-Mar-12 67622P101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director J. Edward Coleman Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Alison Davis Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Nathaniel A. Davis Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director James J. Duderstadt Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Henry C. Duques Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Matthew J. Espe Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Denise K. Fletcher Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Leslie F. Kenne Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Lee D. Roberts Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Elect Director Paul E. Weaver Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Ratify Auditors Mgmt Yes For For For Unisys Corporation UIS 01-May-12 USA Annual 02-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Elect Scott A. Carmilani as Director Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Elect James F. Duffy as Director Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Elect Bart Friedmanas Director Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Omnibus Stock Plan Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Authorize Share Repurchase Program Mgmt Yes For Against For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Reclassification of Free Reserves from Capital Contributions Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Accept Consolidated Financial Statements and Statutory Reports Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Retention of Disposable Profits Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Reduction in Share Capital Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Amend Articles to Eliminate Certain Conditional Share Capital Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Amend Articles to Extend Authorized Share Capital Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Dividends Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Appoint Deloitte & Touche as Independent Auditors and Deloitte AG as Statutory Auditors Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Appoint PricewaterhouseCoopers AG as Special Auditor Mgmt Yes For For For Allied World Assurance Company Holdings, AG AWH 03-May-12 Switzerland H01531104 Annual 07-Mar-12 G0219G203 Approve Discharge of Board and Senior Management Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Rodney F. Chase Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Gregory J. Goff Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Robert W. Goldman Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Steven H. Grapstein Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director David Lilley Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director J.W. Nokes Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Susan Tomasky Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Michael E. Wiley Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Elect Director Patrick Y. Yang Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Tesoro Corporation TSO 03-May-12 USA Annual 13-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Ronald K. Calgaard Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Jerry D. Choate Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Ruben M. Escobedo Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director William R. Klesse Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Bob Marbut Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Donald L. Nickles Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Philip J. Pfeiffer Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Robert A. Profusek Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Susan Kaufman Purcell Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Stephen M. Waters Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Randall J. Weisenburger Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Elect Director Rayford Wilkins, Jr. Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Ratify Auditors Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Report on Political Contributions SH Yes Against For For Valero Energy Corporation VLO 03-May-12 USA 91913Y100 Annual 05-Mar-12 91913Y100 Report on Accident Risk Reduction Efforts SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Elect Director Nabil N. El-Hage Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Elect Director Mural R. Josephson Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Elect Director Gary V. Woods Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Require Advance Notice for Shareholder Proposals and Nominations Mgmt Yes For Against Against Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Argo Group International Holdings, Ltd. AGII 08-May-12 Bermuda G0464B107 Annual 07-Mar-12 G0464B107 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director J. Douglas Campbell Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Carol A. Cartwright Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Richard H. Fearon Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Gregory J. Goff Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Gordon D. Harnett Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Richard A. Lorraine Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Stephen D. Newlin Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director William H. Powell Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director Farah M. Walters Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Elect Director William A. Wulfsohn Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Amend Omnibus Stock Plan Mgmt Yes For For For PolyOne Corporation POL 09-May-12 USA 73179P106 Annual 14-Mar-12 73179P106 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Gregory B. Kenny Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Gregory E. Lawton Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Charles G. McClure, Jr. Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Craig P. Omtvedt Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Patrick M. Prevost Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director Robert L. Smialek Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Elect Director John E. Welsh, III Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Ratify Auditors Mgmt Yes For For For General Cable Corporation BGC 10-May-12 USA Annual 12-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Cal Dive International, Inc. DVR 15-May-12 USA 12802T101 Annual 16-Mar-12 12802T101 Elect Director Quinn J. Hebert Mgmt Yes For For For Cal Dive International, Inc. DVR 15-May-12 USA 12802T101 Annual 16-Mar-12 12802T101 Elect Director Todd A. Dittmann Mgmt Yes For For For Cal Dive International, Inc. DVR 15-May-12 USA 12802T101 Annual 16-Mar-12 12802T101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Cal Dive International, Inc. DVR 15-May-12 USA 12802T101 Annual 16-Mar-12 12802T101 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Elect Director Frederick H. Eppinger Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Elect Director Joseph R. Ramrath Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Elect Director Harriett Taggart Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Amend Omnibus Stock Plan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 15-May-12 USA Annual 22-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Elect Director Janet Hill Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Elect Director J. Wayne Mailloux Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Elect Director Hector M. Nevares Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Elect Director Doreen A. Wright Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Amend Omnibus Stock Plan Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Declassify the Board of Directors Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Provide Directors May Be Removed with or without Cause Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Ratify Auditors Mgmt Yes For For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Require Independent Board Chairman SH Yes Against For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Pro-rata Vesting of Equity Plans SH Yes Against For For Dean Foods Company DF 16-May-12 USA Annual 19-Mar-12 Stock Retention/Holding Period SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Aegean Marine Petroleum Network Inc ANW 17-May-12 Marshall Isl Y0017S102 Annual 02-Apr-12 Y0017S102 Elect George Konomos as Director Mgmt Yes For Withhold Withhold Aegean Marine Petroleum Network Inc ANW 17-May-12 Marshall Isl Y0017S102 Annual 02-Apr-12 Y0017S102 Ratify Deloitte Hadjipavlou Sofianos & Cambanis S.A. as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Genco Shipping & Trading Limited G6S 17-May-12 Marshall Isl Y2685T107 Annual 19-Mar-12 N/A Elect Director Basil G. Movroleon Mgmt Yes For Withhold Withhold Genco Shipping & Trading Limited G6S 17-May-12 Marshall Isl Y2685T107 Annual 19-Mar-12 N/A Elect Director Robert C. North Mgmt Yes For Withhold Withhold Genco Shipping & Trading Limited G6S 17-May-12 Marshall Isl Y2685T107 Annual 19-Mar-12 N/A Elect Director Harry A. Perrin Mgmt Yes For Withhold Withhold Genco Shipping & Trading Limited G6S 17-May-12 Marshall Isl Y2685T107 Annual 19-Mar-12 N/A Approve Omnibus Stock Plan Mgmt Yes For Against Against Genco Shipping & Trading Limited G6S 17-May-12 Marshall Isl Y2685T107 Annual 19-Mar-12 N/A Ratify Deloitte & Touche LLP as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Robert E. Abernathy Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Frank J. Belatti Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Julie A. Dobson Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Daniel R. Feehan Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director James F. Gooch Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director H. Eugene Lockhart Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Jack L. Messman Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Thomas G. Plaskett Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Elect Director Edwina D. Woodbury Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Ratify Auditors Mgmt Yes For For For RadioShack Corporation RSH 17-May-12 USA Annual 20-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Wesley R. Card Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Sidney Kimmel Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Matthew H. Kamens Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Gerald C. Crotty Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Lowell W. Robinson Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Robert L. Mettler Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Margaret H. Georgiadis Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director John D. Demsey Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Jeffrey D. Nuechterlein Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Elect Director Ann Marie C. Wilkins Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Ratify Auditors Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Jones Group Inc. JNY 17-May-12 USA 48020T101 Annual 21-Mar-12 48020T101 Amend Executive Incentive Bonus Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Mario L. Baeza Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Mahendra R. Gupta Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Carla Hendra Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Michael F. Neidorff Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Hal J. Upbin Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Elect Director Harold B. Wright Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Ratify Auditors Mgmt Yes For For For Brown Shoe Company, Inc. BWS 22-May-12 USA Annual 30-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Fernando Aguirre Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Kerrii B. Anderson Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Howard W. Barker, Jr. Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director William H. Camp Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Clare M. Hasler-Lewis Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Jaime Serra Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Jeffrey N. Simmons Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Elect Director Steven P. Stanbrook Mgmt Yes For For For Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Chiquita Brands International, Inc. CQB 22-May-12 USA Annual 26-Mar-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Gregory S. Anderson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Mark B. Dunkerley Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Lawrence S. Hershfield Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Randall L. Jenson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Bert T. Kobayashi, Jr. Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Tomoyuki Moriizumi Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Crystal K. Rose Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Elect Director Richard N. Zwern Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Ratify Auditors Mgmt Yes For For For Hawaiian Holdings, Inc. HA 24-May-12 USA Annual 26-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Dole Food Company, Inc. DOLE 29-May-12 USA Annual 30-Mar-12 Elect Director David A. DeLorenzo Mgmt Yes For For For Dole Food Company, Inc. DOLE 29-May-12 USA Annual 30-Mar-12 Elect Director David H. Murdock Mgmt Yes For For For Dole Food Company, Inc. DOLE 29-May-12 USA Annual 30-Mar-12 Elect Director Dennis M. Weinberg Mgmt Yes For For For Dole Food Company, Inc. DOLE 29-May-12 USA Annual 30-Mar-12 Ratify Auditors Mgmt Yes For For For Dole Food Company, Inc. DOLE 29-May-12 USA Annual 30-Mar-12 Amend Omnibus Stock Plan Mgmt Yes For Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Elect Morten Arntzen as Director Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Elect Bernard W. Aronson as Director Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Elect Richard D. Fain as Director Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Elect Ann S. Moore as Director Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt Yes For For For Royal Caribbean Cruises Ltd. RCL 31-May-12 Liberia V7780T103 Annual 02-Apr-12 V7780T103 Report on Political Contributions SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Howard I. Atkins Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Leslie Stone Heisz Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director John R. Ingram Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Orrin H. Ingram, II Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Dale R. Laurance Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Linda Fayne Levinson Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Scott A. McGregor Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Alain Monie Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Michael T. Smith Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Elect Director Joe B. Wyatt Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Ingram Micro Inc. IM 06-Jun-12 USA Annual 10-Apr-12 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction PHH Corporation PHH 06-Jun-12 USA Annual 26-Mar-12 Elect Director James O. Egan Mgmt Yes For For For PHH Corporation PHH 06-Jun-12 USA Annual 26-Mar-12 Elect Director Allan Z. Loren Mgmt Yes For For For PHH Corporation PHH 06-Jun-12 USA Annual 26-Mar-12 Elect DirectorG.J. Parseghian Mgmt Yes For For For PHH Corporation PHH 06-Jun-12 USA Annual 26-Mar-12 Ratify Auditors Mgmt Yes For For For PHH Corporation PHH 06-Jun-12 USA Annual 26-Mar-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Canadian Solar Inc. CSIQ 11-Jun-12 Canada Annual 15-May-12 Elect Shawn (Xiaohua) Qu, Michael G. Potter, Robert McDermott, Lars-Eric Johansson and Harry E. Ruda as Directors Mgmt Yes For For For Canadian Solar Inc. CSIQ 11-Jun-12 Canada Annual 15-May-12 Approve Deloitte Touche Tohmatsu CPA, Ltd as Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available CUSIP Proposal Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Elect Director Daniel A. DeMatteo Mgmt Yes For For For GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Elect Director Shane S. Kim Mgmt Yes For For For GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Elect Director J. Paul Raines Mgmt Yes For For For GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Elect Director Kathy Vrabeck Mgmt Yes For For For GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For GameStop Corp. GME 19-Jun-12 USA 36467W109 Annual 30-Apr-12 36467W109 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Ballot Status Available Voted Towle Deep Value Fund, tdvfx Confirmed Totals: SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012 * Print the name and title of each signing officer under his or her signature.
